Exhibit 10.5

CA, INC.
RESTRICTED STOCK UNIT AGREEMENT


[Participant Name]    (“Participant”)
________________________________________________
Name of Participant
Total Number of Restricted Stock Units Granted
[Number of Restricted Stock Units Granted]
Grant Date
[Grant Date]

THIS AGREEMENT, including, without limitation, Appendix A (this “Agreement”)
dated as of the date set forth above and entered into by and between CA, Inc., a
Delaware corporation (the “Company”) and the above-referenced Participant,
provides for the grant of the number of Restricted Stock Units under the CA,
Inc. 2011 Incentive Plan (the “Plan”) as set forth above. This Agreement
incorporates by reference the terms of the Plan, and is subject to the terms of
the Plan. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan will control. Except as otherwise
provided in this Agreement, capitalized terms in this Agreement will have the
meanings specified in the Plan. A copy of the Plan or related Prospectus may be
obtained at no cost by contacting the HR Service Center at 1−866−514−4772 or
opening an issue via the web at http://caportal.ca.com (via Employee
Self-Service – ESS).  If you are located outside of North America, please
contact your local Human Resources Representative.


1.
Grant of Restricted Stock Unit. The Company hereby grants to the Participant the
number of shares of Restricted Stock Units (the “Restricted Stock Units”) set
forth above on the grant date set forth above (the “Grant Date”), subject to the
terms outlined below.



2.
Vesting of Restricted Stock Unit. This Restricted Stock Unit award will vest
with respect to 34% of the underlying shares on the first anniversary of the
Grant Date and with respect to an additional 33% of the underlying shares on
each of the second and third anniversaries of the Grant Date. No shares of
Common Stock shall be issued to the Participant prior to the date on which the
Restricted Stock Units vest, and shall be forfeited by the Participant upon the
Participant’s Termination of Employment, as defined in the Plan, prior to
vesting for any reason other than death or Termination of Employment due to
Disability, as defined in the Plan.



3.
Timing of Grant Acceptance. Participant must electronically accept his/her grant
of Restricted Stock Unit award within 90 days from the Grant Date (the “Grant
Acceptance Date”) or he/she will forfeit this Restricted Stock Unit award. A
Participant who forfeits his/her restricted stock unit award for failure to
accept the award by the Grant Acceptance Date has no rights under this
Restricted Stock Unit award and may not be eligible for future Restricted Stock
Unit awards or other equity awards granted by the Company.



4.
Tax and Withholding. As a condition to the delivery of any shares pursuant to
the vesting of the Restricted Stock Units, the Participant is required to pay
tax withholding obligations that arise in connection with the vesting of the
Restricted Stock Units. The Company shall satisfy the tax withholding
obligations arising in connection with release of Shares of Restricted Stock
Units held by Participant (where withholding is required at the time of release
of Shares of Restricted Stock Units or as may be determined by the Company from
time to time) by withholding shares of Common





--------------------------------------------------------------------------------



Stock that would otherwise be available for delivery upon the vesting of this
award having a Fair Market Value on the date of the release equal to the minimum
statutory withholding obligation or such other withholding obligation required
by applicable law or require a Participant satisfy its withholding obligation in
some other form as determined Company from time to time and in accordance with
applicable.


5.
Forfeiture and Recovery of Restricted Shares. Notwithstanding any other
provision of this Agreement or the Plan to the contrary, the Restricted Stock
Units may be forfeited without consideration if the Participant, as determined
by the Committee in its sole discretion, engages in any Prohibited Activities
(as defined in Appendix A). If the Participant engages in any Prohibited
Activities, the Participant shall, at the sole discretion of the Committee,
return any shares of Common Stock or forfeit any gain realized in respect of
Restricted Stock Units that vested within 12 months prior to the Participant’s
Termination of Employment (the “Affected Restricted Stock Units”). The gain
pursuant to this Section 5 shall be deemed to be an amount equal to the Fair
Market Value, on the applicable vesting date, of the shares of Common Stock
deemed delivered to the Participant in respect of the Affected Restricted Stock
Units (including any dividends and distributions thereon and any shares withheld
to cover any portion of the tax withholding obligations). It will be at the
Company’s discretion as to whether shares of Common Stock or cash equal to the
gain realized in respect of the Affected Restricted Stock Units shall be
returned to the Company and such return or reimbursement shall be made by the
Participant immediately after demand by the Company, but not later than ten days
following such demand. The amount of the gain calculated pursuant to this
Section 5 shall not take into account any taxes paid by or withheld from the
Participant in respect of the Affected Restricted Stock Units.



The foregoing provision will be applied in compliance with applicable laws,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Participant will be subject to such forfeiture and
recovery and reimbursement policies that the Company or any of its Related
Companies may establish for any reason from time to time.


6.
Changes In Stock. The Restricted Stock Units are subject to the adjustment
provisions set forth in Sections 4.11, 5.3 and 5.4 of the Plan.



7.
No Guarantee of Employment or Service. This award will not obligate the Company
or any Related Company to retain the Participant in its employ or service for
any period.



8.
Governing Law; Severability; Choice of Law. This Agreement will be governed by
the internal substantive laws, and not the choice of law rules, of the State of
New York and construed accordingly, to the extent not superseded by applicable
federal law. If any provision of the Agreement is held unlawful or otherwise
invalid or unenforceable, in whole or in part, the unlawfulness, invalidity or
unenforceability will not affect any other provision of this Agreement or part
thereof, each of which will remain in full force and effect. Any action related
to this Agreement shall be brought exclusively in the federal or state courts of
the State of New York, County of Suffolk. The Participant will accept service of
process as provided under New York law or by registered mail, return receipt
requested, and waive any objection based upon forum non conveniens or as to
personal jurisdiction over the Participant in federal or state courts of the
State of New York, County of Suffolk. The choice of forum set forth in this
Section 8 shall not be deemed to preclude the enforcement of any judgment
obtained in such forum in any other jurisdiction.



9.
Acceptance and Acknowledgment. By accepting this Agreement, the Participant:





--------------------------------------------------------------------------------





(a)
accepts and acknowledges he or she must electronically accept this Restricted
Stock Unit award as specified in Section 3 of this Agreement or this award will
be forfeited;

(b)
upon electronic acceptance of this Restricted Stock Unit award, accepts and
acknowledges receipt of the Restricted Stock Units which have been issued to the
Participant under the terms and conditions of the Plan;

(c)
acknowledges and confirms the Participant’s acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Participant, including, without limitation, the
Participant’s name, home address, and telephone number, date of birth, social
security number or other identification number, and details of all the
Participant’s shares held and transactions related thereto, by the Company and
its Related Companies and agents for the purpose of implementing, administrating
and managing the Participant’s participation in the Plan, and further
understands and agrees that the Participant’s personal information may be
transferred to third parties assisting in the implementation, administration and
management of the Plan, that any recipient may be located in the Participant’s
country or elsewhere, and that such recipient’s country may have different data
privacy laws and protections than the Participant’s country;

(d)
acknowledges and confirms the Participant’s consent to receive electronically
this Agreement, the Plan and the related Prospectus and any other Plan documents
that the Company is required to deliver;

(e)
acknowledges that a copy of the Plan and the related Prospectus is posted on the
Company’s website and that the Participant has access to such documents;

(f)
agrees to be bound by the terms and conditions of this Agreement and the Plan
(including, but not limited to, Section 7.5 of the Plan, Section 5 of this
Agreement, Appendix A, to this Agreement), as may be amended from time to time;

(g)
understands that neither the Plan nor this Agreement gives the Participant any
right to employment or service with the Company or any Related Company and that
the Restricted Stock Units are not part of the Participant’s normal or expected
compensation; and

(h)
understands and acknowledges that the grant of the Restricted Stock Units is
expressly conditioned on the Participant’s adherence to the terms of the
applicable policies and procedures of the Company and its Related Companies.

10.
Entire Agreement. This Agreement and the Plan and, to the extent applicable to
the Participant, any written employment agreement between the Participant and
the Company, constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements between the parties with respect to the subject matter hereof.



11.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock Units and the Participant’s
participation in the Plan, or future awards that may be granted under the Plan,
by electronic means or to request the Participant’s consent to participate in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, agrees to participate in the
Plan through an on-line or electronic





--------------------------------------------------------------------------------



system established and maintained by the Company or another third party
designated by the Company.


12.
Nature of Grant. In accepting the grant of Restricted Stock Units, the
Participant acknowledges that:



(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, unless otherwise provided in the Plan and this Agreement;

(b)
the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(c)
all decisions with respect to future Restricted Stock Units, if any, will be at
the sole discretion of the Company;

(d)
the Participant’s participation in the Plan will not create a right to further
employment with the Participant’s employer (the “Employer”) and shall not
interfere with the ability of the Employer to terminate the Participant’s
employment relationship;

(e)
the Participant is voluntarily participating in the Plan;

(f)
the Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment
contract, if any;

(g)
the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer;

(h)
in the event that the Participant is not an employee of the Company, the grant
of Restricted Stock Units will not be interpreted to form an employment contract
or relationship with the Company; and furthermore, the grant of Restricted Stock
Units will not be interpreted to form an employment contract with the Employer
or any subsidiary or affiliate of the Company;

(i)
the future value of the underlying shares of Common Stock is unknown and cannot
be predicted with certainty;

(j)
if the Participant vests in the Restricted Stock Units and obtains shares of
Common Stock, the value of those shares may increase or decrease in value;

(k)
in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
shares acquired through vesting of the Restricted Stock Units resulting from
termination of the Participant’s employment by the Company or the Employer, and
the Participant irrevocably releases the Company and the Employer from any





--------------------------------------------------------------------------------



such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and
(l)
in the event of termination of the Participant’s employment, Participant’s right
to receive the Restricted Stock Units and vest in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed.



By: _________________________________________________
Michael P. Gregoire
CEO




--------------------------------------------------------------------------------





Appendix A


1.
Prohibited Activities. The Participant recognizes that the Company is engaged in
a highly competitive business and that its customer, employee, licensee,
supplier and financial relationships are of a highly sensitive nature. As a
reasonable means to protect the Company’s Confidential Information (as defined
in the subclause (a) below), investment, relationships, and goodwill, and in
consideration for this Restricted Stock Unit grant, the Participant agrees that,
to the extent permitted by applicable law, the Participant will not, either
during his or her employment or for a period of 12 months following the
termination of his or her employment (or such longer period specified below) for
any reason engage in any of the following “Prohibited Activities”:



(a)
Engage in any business activity in a Restricted Area that competes with the
business activities of the Company and its corporate affiliates about which
Participant either had (i) a job responsibility to promote, or (ii) access to
Confidential Information. “Restricted Area” for purposes of this Agreement,
means a geographic area that the Participant served or covered on behalf of the
Company at any time within the 18 months preceding the end of his or her
employment with the Company. “Confidential Information,” for the purposes of
this Agreement, means information, including information that is conceived or
developed by the Participant that is not generally known to the public and that
is used by the Company in connection with its business. By way of example, the
term “Confidential Information” would include: trade secrets; processes;
formulas; research data; program documentation; algorithms; source codes; object
codes; know-how; improvements; inventions; techniques; training materials and
methods; product information; corporate strategy; sales forecast and pipeline
information; research and development; plans or strategies for marketing and
pricing; and information concerning existing or potential customers, partners,
or vendors. The Participant understands that this list is not all-inclusive and
merely serves as examples of the types of information that falls within the
definition of Confidential Information.



(b)
Solicit, call on, service or induce others to solicit, call on or service any
“Customer” for the purpose of inducing it to license or lease a product or
provide it with services that compete with a product or service offered by the
Company. A “Customer,” for purposes of this Agreement, means any person or
business entity that licensed or leased a Company product or obtained Company
services within the 18 months preceding the end of the Participant’s employment
with the Company and that the Participant had solicited, called on, or served on
the Company’s behalf anytime within that 18-month time period.



(c)
Solicit, call on, or induce others to solicit or call on, any “Prospective
Customer” for the purpose of inducing it to license or lease a product or
provide it with services which compete with a product or service offered by the
Company. A “Prospective Customer,” for purposes of this Agreement, is any person
or business entity that the Participant solicited or called on (whether directly
or through another Company agent at the Participant’s direction) on behalf of
the Company anytime within the 12 months preceding the end of the Participant’s
employment with the Company.



(d)
Directly or indirectly through others, hire any employee or contractor of the
Company, or solicit or induce, or attempt to solicit or induce, any Company
employee or contractor to leave the Company for any reason.







--------------------------------------------------------------------------------



(e)
For any period following the termination of the Participant’s employment,
violate a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Related Company
(including, without limitation, the Employment and Confidentiality Agreement
signed at or around the time of the Participant’s hire).



Different restrictions apply if, at or prior to termination, the Participant was
or had been a programmer, software engineer, analyst, support technician,
quality assurance technician, technical documentation writer and/or a manager in
a research and development capacity. If so, then the Participant’s obligations
under this Paragraph 1 shall be satisfied if the Participant does not, for one
year following Termination of Employment for any reason, work on any program or
product which may be competitive with any program or product of the Company with
which the Participant was involved in a research and development or support
capacity anytime within the 18 months preceding the end of the Participant’s
employment with the Company.




2.
Tolling of Covenants in the Event of Breach. In the event the Participant
engages in any of the Prohibited Activities, the time period of the violated
covenant(s) shall be tolled throughout the duration of any violation and shall
continue until the Participant has complied with such covenant(s) for a period
of 12 consecutive full months.



3.
Injunction. The Participant acknowledges that, by virtue of the Participant’s
employment with the Company, the Participant will have access to Confidential
Information of the Company, the disclosure of which will irreparably harm the
Company. The Participant further acknowledges that the Company will suffer
irreparable harm if the Participant breaches any of the Participant’s
obligations under this Agreement. Therefore, the Participant agrees that the
Company will be entitled, in addition to its other rights, to enforce the
Participant’s obligations through an injunction or decree of specific
performance from a court having proper jurisdiction. Any claims the Participant
may assert against the Company shall not constitute a defense in any injunction
action brought by the Company to force the Participant to keep the promises the
Participant made in this Agreement.



4.
Authorization to Modify Restrictions. The Participant agrees that the
restrictions contained in this Agreement are reasonable. However, if any court
having proper jurisdiction holds a particular restriction to be unreasonable,
that restriction shall be modified only to the extent necessary in the court’s
opinion to make it reasonable and the remaining provisions of this Agreement
including without limitation Appendix A shall nonetheless remain in full force
and effect. The other provisions of this Agreement are likewise severable.

    
5.
General.



(a)
The Participant understands and agrees that, if the Company is successful in a
suit or proceeding to enforce any of the terms of this Agreement, the
Participant will pay the Company’s costs of bringing such suit or proceeding,
including its reasonable attorney’s fees and litigation expenses (including
expert witness and deposition expenses).



(b)
This Agreement shall inure to the benefit of and may be enforced by the Company,
its successors and assigns. This Agreement is personal to the Participant and
the Participant may not assign it.







--------------------------------------------------------------------------------



(c)
The Company’s rights under this Agreement shall be in addition to any rights it
may have under any other Agreement with Participant.



(d)
Any failure to enforce the terms of this Agreement with any other employee of
the Company shall not be deemed a waiver by the Company to enforce its rights
under this Agreement. Further, any waiver by the Company of any breach by the
Participant of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach hereof.



